Daniel, Judge.
The action is brought to recover the sum of money mentioned in the body of the bond. . This sum was payable at a particular day. The condition annexed, that the plaintiff should keep the defendant indemnified as to the heirs of Montgomery, is indefinite as to time; it is a condition precedent to the payment, of the money. It was inserted for the benefit of the defendant; and if he had been evicted by the heirs of Montgomery, by a better title, he might have plead that fact specially in bar. As that event has not occurred, there is nothing to prevent the plaintiff’s recovering his debt, andinterest on the same, from the day it should have been paid. What remedy the defendant may have, if the heirs of Montgomery should hereafter disturb him, it is now unnecessary to decide. The judgment is affirmed.
Per Curiam. Judgment affirmed.